IN THE SUPREME COURT, STATE OF WYOMING

                                    2013 WY 68

                                                    APRIL TERM, A.D. 2013

                                                            June 5, 2013

IN THE MATTER OF THE
UNEMPLOYMENT CLAIM OF SEAN
A. RINGROSE:

STATE OF WYOMING, DEPARTMENT
OF EMPLOYMENT,
UNEMPLOYMENT INSURANCE
COMMISSION,
                                                S-12-0222
Appellant
(Respondent),

v.

LARAMIE COUNTY, WYOMING,

Appellee
(Petitioner).

                   Appeal from the District Court of Laramie County
                        The Honorable Peter G. Arnold, Judge

Representing Appellant:
      Gregory A. Phillips, Wyoming Attorney General; John D. Rossetti, Deputy
      Attorney General; Michael J. Finn, Senior Assistant Attorney General; Brenda S.
      Yamaji, Assistant Attorney General. Argument by Ms. Yamaji.

Representing Appellee:
      Mark T. Voss, Laramie County Attorney and Sylvia Lee Hackl*, Deputy Laramie
      County Attorney, Cheyenne, Wyoming.

*Ms. Hackl withdrew as counsel for the Appellee on June 3, 2013.

Before KITE, C.J., and HILL, VOIGT, BURKE, and DAVIS, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of typographical or other formal errors so correction may be made
before final publication in the permanent volume.
KITE, Chief Justice.

[¶1] Sean A. Ringrose was terminated from his position as a patrol deputy for the
Laramie County Sheriff’s Department. His initial application for unemployment benefits
was denied, but after a contested case hearing, a Wyoming Department of Employment,
Unemployment Insurance Division, hearing officer concluded he had not committed
misconduct connected with his work and awarded benefits. The Unemployment
Insurance Commission upheld the hearing officer’s decision, but, after Laramie County
petitioned for judicial review, the district court reversed. Applying the appropriate
standard of review, we conclude substantial evidence was presented to support the
agency’s decision and, therefore, reverse and remand for entry of an order affirming the
Commission’s decision.

                                             ISSUE

[¶2]   The Commission presents the following issue for this Court’s consideration:

               The Laramie County Sheriff’s Department terminated Mr.
               Ringrose’s employment with the Department following an
               incident that occurred while Mr. Ringrose was working
               private security. After an evidentiary hearing, a hearing
               officer allowed unemployment benefits finding that Mr.
               Ringrose was discharged from his employment, but not for
               misconduct connected to his work. The Unemployment
               Insurance Commission affirmed that decision. The district
               court reversed the Commission’s decision stating that it was
               not supported by substantial evidence. Was the
               Commission’s decision supported by substantial evidence?

Laramie County rephrases the issue:

               Whether the decision that Sean Ringrose was not discharged
               for misconduct related to his employment as a deputy sheriff
               was supported by substantial evidence.

                                            FACTS

[¶3] Deputy Ringrose and Deputy Kenneth Cook1 worked off-duty security at the
Outlaw Saloon in Cheyenne starting the evening of Saturday, December 26, 2009, and

1
 In Laramie County Sheriff’s Dep’t v. Cook, 2012 WY 47, 272 P.3d 966 (Wyo. 2012), we affirmed the
district court’s reversal of the Sheriff’s decision terminating Deputy Cook from his employment for
events related to the same off-duty assignment.
                                                1
continuing into the early morning hours of Sunday, December 27, 2009. Although
Deputy Ringrose was in his department uniform, he was paid and supervised by the
Outlaw Saloon.

[¶4] Sergeant Timothy Finch, an airman stationed at F.E. Warren Air Force Base, and
Officer Russ Edwards, an off-duty Cheyenne Police Department officer, got into a fight
in the bar. Deputy Ringrose did not see the fight, but a staff member asked that the men
be removed from the bar. Deputy Ringrose escorted Officer Edwards outside, while
Deputy Cook took charge of Sergeant Finch. Although it appeared to Deputy Ringrose
that Officer Edwards was not the instigator of the fight, the officer remained angry and
was cursing at Sergeant Finch. Deputy Ringrose told Officer Edwards he would call his
watch commander if he did not settle down. Officer Edwards said to make the call, so
Deputy Ringrose instructed Officer Edwards to remain where he was while he asked
Deputy Cook, who was using his radio to request an ambulance for Sergeant Finch, to
contact the watch commander. Ignoring Deputy Ringrose’s instruction, Officer Edwards
got into a car and left the bar. Deputy Ringrose did not take any photographs at the scene
or follow-up at the hospital to determine Sergeant Finch’s condition.

[¶5] Deputy Ringrose’s typical work week at the Sheriff’s Department was Wednesday
through Saturday, so he was not scheduled to work until the following Wednesday.
While Deputy Ringrose was off work on Monday and Tuesday, Deputy Cook told him he
was writing a report about the Outlaw Saloon incident and Deputy Ringrose agreed to
write a supplemental report. Deputy Ringrose’s supervisor also contacted him and
instructed him to write a report. On his first day back at work, Deputy Ringrose
conducted interviews and prepared his report. His supervisor directed him to “hang on”
to the report and continue his investigation because he had not been able to contact some
of the witnesses. Deputy Ringrose did as requested and submitted his final report the
next day.

[¶6] Lieutenant Linda Gesell started an administrative investigation of Deputy
Ringrose after learning of the incident. He was suspended and Lieutenant Gesell
recommended he be terminated for violating department policy. After a disciplinary
hearing, the Sheriff terminated Deputy Ringrose from employment with the department.

[¶7] Deputy Ringrose applied for unemployment insurance benefits, and the
Unemployment Insurance Division initially denied his request. After a contested case
hearing, the hearing officer awarded benefits finding that although he had been
discharged, it was not for misconduct connected with his work. The Commission
affirmed the hearing officer’s decision after Laramie County appealed. Laramie County
filed a petition for review, and the district court reversed the Commission’s decision,
concluding it was not supported by substantial evidence. The Commission appealed to
this Court.



                                            2
                              STANDARD OF REVIEW

[¶8] On appeal from a district court’s review of an administrative agency’s decision,
we do not give any deference to the district court’s decision. Dutcher v. State ex rel.
Wyo. Workers’ Safety & Comp. Div., 2010 WY 10, ¶ 9, 223 P.3d 559, 561 (Wyo. 2010);
Dale v. S & S Builders, LLC, 2008 WY 84, ¶ 8, 188 P.3d 554, 557 (Wyo. 2008). Our
review is governed by Wyo. Stat. Ann. § 16-3-114(c) (LexisNexis 2011):

               (c) To the extent necessary to make a decision and when
             presented, the reviewing court shall decide all relevant
             questions of law, interpret constitutional and statutory
             provisions, and determine the meaning or applicability of the
             terms of an agency action. In making the following
             determinations, the court shall review the whole record or
             those parts of it cited by a party and due account shall be
             taken of the rule of prejudicial error. The reviewing court
             shall:
                     (i) Compel agency action unlawfully withheld or
             unreasonably delayed; and
                     (ii) Hold unlawful and set aside agency action,
             findings and conclusions found to be:
                            (A) Arbitrary, capricious, an abuse of discretion
             or otherwise not in accordance with law;
                            (B) Contrary to constitutional right, power,
             privilege or immunity;
                            (C) In excess of statutory jurisdiction, authority
             or limitations or lacking statutory right;
                            (D) Without observance of procedure required
             by law; or
                            (E) Unsupported by substantial evidence in a
             case reviewed on the record of an agency hearing provided by
             statute.

[¶9] In accordance with § 16-3-114(c), we review the agency’s findings of fact by
applying the substantial evidence standard. Dale, ¶ 22, 188 P.3d at 561. Substantial
evidence means “such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Bush v. State ex rel. Wyo. Workers’ Comp. Div., 2005 WY 120,
¶ 5, 120 P.3d 176, 179 (Wyo. 2005) (citation omitted). Findings of fact are supported by
substantial evidence when we can discern a rational premise for those findings from the
evidence preserved in the record. Id. “We give great deference to the Commission’s
findings of fact in light of its expertise and extensive experience in employment matters.”
Weidner v. Life Care Centers of America, 893 P.2d 706, 710 (Wyo. 1995). An agency’s
conclusions of law are reviewed de novo. Moss v. State ex rel. Wyo. Workers’ Safety &


                                            3
Comp. Div., 2010 WY 66, ¶ 11, 232 P.3d 1, 4 (Wyo. 2010); Dale, ¶ 26, 188 P.3d at 561-
62.

                                     DISCUSSION

[¶10] Pursuant to Wyo. Stat. Ann. § 27-3-311(f) (LexisNexis 2011), a claimant is
disqualified from unemployment benefits if he commits work-related misconduct:

               (f) An individual shall be disqualified from benefit
             entitlement beginning with the effective date of an otherwise
             valid claim or the week during which the failure occurred,
             until he has been employed in an employee-employer
             relationship and has earned at least twelve (12) times the
             weekly benefit amount of his current claim for services after
             that date, if the department finds that he was discharged
             from his most recent work for misconduct connected with
             his work.

(Emphasis added.)

[¶11] In unemployment compensation cases, we review the Commission’s decision.
Koch v. Dep’t of Employment, Unemployment Ins. Comm’n, 2013 WY 12, ¶ 15, 294 P.3d
888, 892 (Wyo. 2013). In this case, the Commission affirmed the hearing officer’s
decision awarding benefits to Deputy Ringrose and adopted her findings of fact,
statement of law and conclusions. The hearing officer’s order included two distinct
reasons for ruling Deputy Ringrose was not disqualified – 1) the incident at issue was not
connected to his work at the Sheriff’s Department, and 2) Deputy Ringrose’s actions did
not amount to misconduct under Wyoming unemployment compensation law.

[¶12] We start with the ruling that Deputy Ringrose did not commit misconduct. In
Safety Medical Services, Inc. v. Employment Security Comm’n, 724 P.2d 468, 472-73
(Wyo. 1986), we approved the following definition of “misconduct” under § 27-3-311:

             Misconduct under the Wyoming Employment Security Law
             means generally an act of an employee which indicates a
             disregard of (1) the employer’s interests or (2) the commonly
             accepted duties, obligations and responsibilities of an
             employee. This would include carelessness or negligence of
             such degree or recurrence as to reveal willful intent or an
             intentional disregard of the employer’s interests or of the
             employee’s d u t i e s a nd obligations to his employer.
             Inefficiency or failure in good performance as the result of
             inability or incapacity; ordinary negligence in isolated


                                            4
                instances or good faith errors in judgment or discretion are
                not deemed to be misconduct within the meaning of the Law.

See also, Aspen Ridge Law Offices, P.C. v. Wyo. Dep’t of Employment, 2006 WY 129, ¶
16, 143 P.3d 911, 917 (Wyo. 2006); Wyo. Dep’t of Employment, Unemployment Ins.
Comm’n v. SF Phosphates, Ltd., 976 P.2d 199, 201 (Wyo. 1999). A violation of a
company policy or rule may establish the requisite “misconduct” provided the employee
“intentionally acted contrary to [his] responsibility to perform [his] duties or willfully and
intentionally disregarded known employer interests.” Safety Medical Services, 724 P.2d
at 473 (emphasis in original).

[¶13] Lieutenant Gesell testified on behalf of the Sheriff’s Department at the
unemployment hearing. She stated Deputy Ringrose was suspended and ultimately
terminated because he violated Department Policies 3.04, 4.13 and 7.03 by failing to file
a report without being ordered to do so, take photographs of either Officer Edwards or
Sergeant Finch, and follow up at the hospital to determine the seriousness of Sergeant
Finch’s injuries. 2

[¶14] According to the hearing officer’s decision, Policy No. 03.04 stated, in relevant
part:

                A. The Laramie County Sheriff’s Department does not
                provide its employees with an all-inclusive list of prohibited
                behavior that may result in discipline. The following list
                represents examples of conduct that may result in disciplinary
                action. The list is intended to provide examples of such
                conduct that may result in discipline, but is not intended to be
                all inclusive:
                ....
                2. Failure to perform assigned duties.
                ....
                10. Unsatisfactory work performance.

Policy No. 04.13 stated, in pertinent part:

                B. Deputies are responsible for their own case management. .
                ..
                C. The following types of crimes/incidents require a written
2
  Lieutenant Gesell also suggested that Deputy Ringrose’s failure to issue citations for criminal violations
committed in his presence, including breach of the peace and interference with a peace officer, and his
failure to “pat down” Officer Edwards were violations of department policy and justified his termination.
However, the hearing officer did not discuss these grounds in her decision, and Laramie County does not
argue on appeal that they establish misconduct under the statute.


                                                     5
              report:
              ...
              2. All misdemeanors involving violence . . . .

The relevant part of Policy No. 07.03 stated:

              A. Off-duty deputies are deputy sheriffs of the Laramie
                 County Sheriff’s Department first and foremost, and
                 secondarily employees of their off-duty employer. In any
                 situation where the law enforcement function of the
                 deputy conflicts with the desires of the off-duty employer,
                 the off-duty deputy will perform his/her duties as required
                 by law and Department policy and procedure.

[¶15] Laramie County’s first basis for terminating Deputy Ringrose was that he did not
file a report until ordered to do so. The hearing officer concluded Deputy Ringrose
submitted a report to his supervisor in a timely fashion. In Cook, we held that the
language of Policy 4.13 did not establish a violation when a deputy simply does not write
a report until ordered to do so. A violation occurs only if a report is not submitted by the
last workday of the deputy’s workweek. Id., ¶ 19, 272 P.3d at 972. Deputy Ringrose
prepared and filed his report before the end of his workweek and did not, therefore,
violate the policy even if we accept Lieutenant Gesell’s testimony that he would not have
written it without being ordered to do so. Accordingly, there was substantial evidence
that he did not commit misconduct.

[¶16] Lieutenant Gesell also faulted Deputy Ringrose for failing to take photographs at
the scene or follow up with Sergeant Finch at the hospital. The hearing officer concluded
that, even if those failures were violations of the department’s policies, they did not
amount to misconduct under the unemployment statute. The hearing examiner remarked
that the failure to take photographs was, instead, a good faith error in judgment or
discretion.

[¶17] In other cases where we have determined that misconduct was proven pursuant to
the unemployment statute, there was evidence of a known obligation or responsibility and
a willful and intentional failure to comply. For example, in Koch, ¶ 21, 294 P.3d at 894,
the evidence established that shoveling snow was an “outstanding expectation” of the
employee’s job duties, the employee was aware of the duty, and he admitted that he did
not perform that task on the day before he was terminated. On the other hand, when the
evidence demonstrates the employee did not willfully and intentionally violate a known
work responsibility, we have consistently held that the employee did not commit
misconduct justifying a denial of unemployment insurance benefits. To illustrate, an
employee’s inadvertent violation of a company policy prohibiting visitors from leaving
the mine check-out station without being logged in did not amount to misconduct in


                                             6
Safety Medical Services, 724 P.2d at 473, and a law firm employee’s failure to complete
an affidavit in a timely fashion was an isolated instance of ordinary negligence which did
not constitute misconduct in Aspen Ridge, ¶ 18, 143 P.3d at 917-18. Even seemingly
more egregious occurrences have been considered good faith errors in judgment rather
than misconduct. In SF Phosphates, 976 P.2d at 202-03, the employee was entitled to
unemployment benefits even though he made threatening statements against a former
manager.

[¶18] Laramie County does not direct us to any evidence which establishes that Deputy
Ringrose intentionally acted contrary to his employment responsibilities or willfully and
intentionally disregarded known employer interests. Safety Medical Services, 724 P.2d at
473. Policy No. 7.03 required an off-duty deputy to perform his duties required by law
and department policy and procedure; however, we are not directed to any evidence that
department policy or procedure specifically required that photographs be taken at the
scene or a deputy check on a victim’s condition at the hospital. Furthermore, there is no
showing that Deputy Ringrose was aware of any such requirements. Consequently, his
failure to do so was neither willful nor intentional, but was, at most, a good faith
inadvertent error. On this record, there was substantial evidence to support the
Commission’s decision that Deputy Ringrose was not terminated for misconduct so as to
disqualify him for unemployment benefits.3

[¶19] In order for a claimant to be disqualified from benefits, he must have committed
misconduct connected with his employment. Even if we were to accept Laramie
County’s argument that Deputy Ringrose was acting in the course of his employment
with the Sheriff’s Department during the incident at the Outlaw Saloon, he would still be
entitled to benefits because we agree with the Commission’s decision that he did not
commit misconduct. We do not, therefore, need to separately consider the course of
employment rationale.

[¶20] The district court’s decision is reversed and remanded for entry of an order
affirming the Commission’s decision.




3
  Laramie County also argues that Deputy Ringrose committed misconduct at other times during his
tenure with the Sheriff’s Department and those instances disqualify him from unemployment benefits.
Lieutenant Gesell’s report included a description of some prior disciplinary actions involving Deputy
Ringrose; however, she did not state at the hearing that the other instances formed a basis for his
termination or, for that matter, even mention them. Given Lieutenant Gesell did not testify the prior
occurrences were part of the grounds for Deputy Ringrose’s dismissal, we will not consider them in
determining whether the evidence established that he was discharged for misconduct connected to his
work. See Cook, ¶ 20 n.1, 272 P.3d at 973 n.1 (addressing similar argument).


                                                 7